EXHIBIT 21 WALGREEN CO. AND SUBSIDIARIES ANNUAL REPORT FOR THE YEAR ENDED AUGUST 31, 2007 As of August 31, 2007 Walgreen Co., (Registrant) had the following subsidiaries: NAME STATE OR COUNTRY OF INCORPORATION Walgreen Arizona Drug Co. (1) Arizona Home I.V., Inc. (8) California North County Home I.V., Inc. (11) California Option Care, Inc. (9) California Chartwell Care Givers, Inc. (8) Delaware Chartwell Southern New England, LLC (8) Delaware Happy Harry’s Inc. (2) Delaware Management by Information, Inc. (9) Delaware Medmark Inc. (3) Delaware Option Care, Inc. (7) Delaware Option Care Enterprises, Inc. (7) Delaware Option Care Home Health, L.L.C. (8) Delaware Option Care Kansas City, L.L.C. (8) Delaware Option Care Nevada, LLC (8) Delaware Option Care Phoenix, LLC (8) Delaware Optionet, Inc. (9) Delaware OptionMed, Inc. (8) Delaware Salient Medical Centers, L.L.C. (8) Delaware Take Care Health Systems, LLC (6) Delaware Waltrust Properties, Inc. (1) Delaware Cypress Home Medical, Inc. (8) Florida Walgreen of Hawaii, LLC Hawaii Bond Drug Company of Illinois, LLC (1) Illinois Bowen Development Company Illinois Grenada Advertising Agency, Inc. Illinois Schraft’s, A Walgreens Specialty Pharmacy, LLC Illinois SeniorMed LLC Illinois The 1901 Group, LLC Illinois Walgreens Home Care, Inc. Illinois Walgreens Mail Service, Inc. Illinois Walgreens.com, Inc. Illinois Walgreens Health Initiatives, Inc. (4) Illinois WagBeau LLC Illinois Walgreen Mercantile Corp. Illinois Walgreen National Corporation Illinois Walgreen Realty Resources LLC (5) Illinois Walgreen Louisiana Co., Inc. Louisiana Healthcare Options of Minnesota, Inc. (8) Minnesota Rehab Options, Inc. (8) Missouri At Home Solutions, Inc. (8) Montana Walgreen Hastings Co. (1) Nebraska Home Health of Option Care, Inc.(9) Nevada Hunterdon Infusion Services, L.L.C. (14) New Jersey Trinity Home Care, LLC (10) New Jersey Option Care of New York, Inc. (9) New York Springville Pharmacy Infusion Therapy, Inc. (8) New York Walgreen Eastern Co., Inc. (1) New York Cape Fear Home Health Services, Inc. (8) North Carolina Carolina I.V. Services, Inc. (8) North Carolina Option Home Health, Inc. (8) Ohio University Option Care, LLC (17) Ohio Option Care at Legacy, LLC (17) Oregon I.V. Associates, Inc. (8) Pennsylvania Option Care Enterprises, Inc. (13) Pennsylvania Walgreen of Puerto Rico, Inc. Puerto Rico Walgreen of San Patricio, Inc. Puerto Rico Corinthian Care Group, LLC (8) Texas Infusion Specialties, Inc. (8) Texas Excel Healthcare, L.L.C. (8) Virginia Option Care Home Health, L.L.C. (12) Washington Full Road Holdings, Ltd. (15) Mauritius Salient Business Solutions, Ltd. (16) Mauritius (1) Walgreens Hastings Co. is a direct parent of Walgreen Arizona Drug Co.Walgreen Arizona Drug Co. is a direct parent of Walgreen Eastern Co.Walgreen Eastern Co is a direct parent of Bond Drug Company of Illinois, LLC.Bond Drug Company of Illinois, LLC is a direct parent of Waltrust Properties, Inc.Waltrust Properties, Inc. is a real estate investment trust.A minority interest in Waltrust Properties, Inc. is held by outside preferred shareholders. (2) Happy Harry’s Discount Drug Stores, Inc. (a Delaware corporation) is a direct parent of Happy Harry’s Inc.Happy Harry’s Inc. is a direct parent of HHDH Corp. (a Delaware corporation). (3) Medmark Holdings, Inc. (a Delaware corporation) is a direct parent of Medmark Inc.Medmark Inc. is a direct parent of Medmark Data Management, Inc. (A Delaware corporation). (4) Walgreen Health Initiatives, Inc. is a direct parent of a New York inactive subsidiary. (5) Walgreen Realty Resources LLC is a direct parent of Walgreen Market Strategies LLC (an Illinois corporation). (6) Take Care Health Systems, Inc. (a Delaware corporation) is a direct parent of Take Care Health Systems, LLC. (7) Option Care, Inc. (a Delaware corporation) is a direct parent of Option Care Enterprises, Inc. (a Delaware corporation).Option Care Enterprises, Inc. (a Delaware corporation) is a direct parent of various subsidiaries (see footnote #8).Option Care, Inc. (a Delaware corporation) is a direct parent of various subsidiaries (see footnote # 9). (8) Subsidiary of Options Care Enterprises, Inc. (a Delaware corporation) (9) Subsidiary of Option Care, Inc. (a Delaware corporation) (10) Option Care Home Health LLC (a Delaware LLC ) is a direct subsidiary of Option Care of New York, Inc. (a New York corporation). (11) 13% of North County Home I.V., Inc is owned by Option Care Enterprises, Inc. (a Delaware corporation) and 87% by Rehab Options, Inc. (12) 50% owned by Options Care Enterprises, Inc. (a Delaware corporation) and 50% owned by Option Care, Inc. (a California corporation) (13) 80% owned by Option Care Enterprises, Inc. (a Delaware corporation) (14) 50% owned by Option Care Enterprises, Inc.(a Pennsylvania corporation) (15) Foreign subsidiary of Option Care, Inc.(a Delaware corporation) (16) 30% owned by Full Road Holdings, Ltd. (a Mauritius entity) (17) 50% owned by Option Care Enterprises, Inc. (a Delaware corporation) The registrant also wholly owns inactive subsidiaries which are not included in the above list.All wholly owned subsidiaries are included in the consolidated financial statements.
